COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 Steven Painter, Tonya Wright, Individually     '
 and as Representative of the Estate of Earl                    No. 08-13-00272-CV
 A. Wright, III, Deceased, et. al.,             '
                                                                  Appeal from the
                             Appellants,        '
                                                                 83rd District Court
 v.                                             '
                                                               of Pecos County, Texas
                                                '
 Amerimex Drilling, I LTD, J. C. Burchett,
 and Sandridge Energy, Inc.,                    '               (TC# P-6666-83-CV)

                            Appellees.          '

                                           ORDER

       The Court GRANTS the Appellants’ Motion to Reestablish Appellate Timetable.

       Therefore the Court ORDERS this appeal to continue, the appellate timetable

suspension is lifted and the Reporter’s Record is now due in this Court on or before February 2,

2014. If no Reporter’s Record will be filed for this appeal then the Appellants’ brief shall be due

in this Court on or before February 2, 2014.

       IT IS SO ORDERED this 3rd day of January, 2014.



                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.